Title: From James Madison to Levi Lincoln, 4 January 1803 (Abstract)
From: Madison, James
To: Lincoln, Levi


4 January 1803, Department of State. “The Secretary of State requests the Attorney General to favor him with his opinion, whether a patent may be issued to the assignee of Robert Holliday for the land contained in the within survey [not found]. The doubt arises upon the variation between the survey and the description of it in the devise contained in the enclosed will [not found]. The land does not appear to have been surveyed by John Machir, but by Nathl. Massie and it is not located six miles distant from Kentucky River, but between the  and Little Miami: moreover the survey is not for 15,000 acres but for 1000 acres.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Left blank in letterbook.


